In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated June 9, 1969, which, inter alia, denied the application without a hearing. Order affirmed. Defendant’s application to vacate his 1956 conviction was based upon a conceded Bruton error during his trial. In our opinion the direct proof of defendant’s guilt was so overwhelming that there was no “ reasonable possibility that the evidence *960complained of mig'ht have contributed to the conviction ”; hence, “ the Bruton error must be characterized as harmless ” (People v. Baker, 26 N Y 2d 169, 174). Christ, P. ,J., Munder, Martuseello, Latham and Kleinfeld, JJ., concur.